Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 7/6/2022 are acknowledged. Claims 1-3, 5-8 and 10-22 are pending and subject to prosecution.  Claims 1-3, 5-7 and 10 are amended.
Applicant’s Petition for Colored Drawings, filed 1/20/2022 was GRANTED by the Patent Office in a notice mailed 02/18/2022.

CLAIMS
Independent claims 1 and 6 are directed to 
A genetically modified Salmonella bacterium, wherein the bacterium comprises;
	(a) SEQ ID NO:7, wherein SEQ ID NO:7 includes a recombinant gene encoding human TNF-related Apoptosis-inducing Ligand (TRAIL);
	(b) the following seven modifications:
		ΔPmurA araC PBAD murA,
		ΔasdA::TT araC PBAD c2 Δ(araC PBAD)::P22 PR araBAD,
		Δ(wza-wcaM),
		Δpmi,
		ΔrelA::araC PBAD lacI TT,
		ΔpagP::Plpp lpxE, and
		ΔendA; 
	(c) one or more of the following three modifications: ΔPtar::Ptrc ΔlacO tar, ΔPtsr::Ptrc ΔlacO tsr, and Δtrg (claims 1 and 6) and
	 (d) one or more of the following mutations ΔsseL, ΔspvD, and ΔlssrAB (claim 6 only). 

Paragraph [0080] discloses SEQ ID NO:7 encodes lysis plasmid “pK5079” which is generated by inserting the human TRAIL cDNA sequence into lysis vector pYA3681.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All objections and rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims and the acceptance of Colored Drawings by the Office.
SEQ ID NO:7 is free of the prior art.  Claims 1 and 6 require recombinant salmonella comprising SEQ ID NO: 7.  Paragraph [0080] of the instant specification discloses SEQ ID NO:7 encodes lysis plasmid “pK5079” which is generated by inserting the human TRAIL cDNA sequence into lysis vector pYA3681. Instant SEQ ID NO:7 (6648 nucleic acids) shows TRAIL cDNA is encoded from nucleotides 4053 (start codon ATG) to 4898 (stop codon TGA):

    PNG
    media_image1.png
    117
    758
    media_image1.png
    Greyscale



Thus, pYA3681 appears to encompass nucleotides 1-4052 and 4899-6648 of SEQ ID NO: 7.

As discussed in the Non-Final Rejection mailed 01/07/2022, the closest prior art does not anticipate or render obvious SEQ ID NO:7:
US Patent Application 2013/0209405 (the ‘405 Application, of record), published August 15, 2013 and shares an inventor with the instant Application, discloses expressing the transgene TRAIL in recombinant salmonella on a regulated lysis vector to increase efficacy of tumor apoptosis and programmed cell lysis of the host bacterium (paragraphs [0031], [0043], [0137], [0174]).  The ‘405 Application discloses a known lysis vector includes pYA3681 (paragraphs [0032]-[0037], Example 3).

    PNG
    media_image2.png
    255
    509
    media_image2.png
    Greyscale
The ‘405 Application discloses generating lysis vector “pYA5079” and introducing the vector into salmonella strain x11204, at paragraph [0174]:






However, the ‘405 Application does not disclose the nucleic acid sequence for lysis vector pYA5079.  The ‘405 Application does not disclose the nucleic acid sequence for pYA3681. The ‘405 Application does not disclose that pYA5079 is generated by inserting TRAIL into pYA3681.  Thus, the ‘405 Application does not anticipate or render obvious SEQ ID NO:7.

US Patent Application Publication No. 2011/0287052 (the ‘052 Application, of record), published November 24, 2011 and shares an inventor with the instant Application, discloses expressing a transgene in recombinant salmonella on a regulated lysis vector, wherein the lysis vector provides programmed cell lysis of the host bacterium (paragraphs [0205], [0211]-[0213]).  The ‘052 Application discloses lysis vector pYA3681 (Table D).  The ‘052 Application does not disclose the nucleic acid sequence for pYA3681.  However, the ‘052 Application discloses plasmid pYA4901, which encodes transgenes PcsB, PsaA and Ply, and is derived by inserting the transgenes into pYA3681.  The ‘052 Application discloses the vector map for pYA4901 at FIG. 73 and the nucleic acid sequence for pYA4901 as SEQ ID NO: 134 therein [0094].


    PNG
    media_image3.png
    133
    781
    media_image3.png
    Greyscale
Analysis of SEQ ID NO:134 (9385 nucleotides) shows the inserted transgenes of PcsB, PsaA and Ply are encoded from nucleotides 4056 (ATG start codon) to 7634 (TAA stop codon), with an additional ATG codon immediately N-terminal to the ATG start codon at 4056:



Thus, vector pYA3681 appears to encompass nucleotides 1-4052 and 7635-9385 of pYA4901.

    PNG
    media_image4.png
    201
    643
    media_image4.png
    Greyscale
Alignment of instant SEQ ID NO:7 to pYA4901 of the ‘052 Application shows 100% identity at both the N-terminus and the C-terminus regions.  However, pYA4901 appears to have an additional methionine at the start of the transgene (nucleotides 4053-4055), and an additional single thymidine base following the TAA stop codon, at nucleotide 7635:






It would not have been obvious to a skilled artisan to arrive at the claimed SEQ ID NO:7 sequence by excising the known transgenes in a highly homologous pYA3681-derived vector based on start and stop codons of the substituted transgenes.  Such a substitution would not account for the removal of the additional ATG and the thymidine base from pYA4901 (derived from pYA3681).  Thus, the ‘052 Application does not anticipate or render obvious SEQ ID NO:7.
Thus, claims 1-3, 5-8 and 10-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633